Dissenting Opinion by
Judge Palladino:
I respectfully dissent.
The doctrine of sovereign immunity historically barred all suits against a sovereign, including the Commonwealth of Pennsylvania, unless the sovereign specifically consented to being sued. See Mayle v. Pennsylvania Department of Highways, 479 Pa. 384, 388 A.2d 709 (1978) (discussing the history of the doctrine of sovereign immunity). Prior to the Pennsylvania Supreme Court’s decision in Mayle, the Pennsylvania Courts consistently held that the doctrine of sovereign immunity was incorporated into the Penn*480sylvania Constitution, Article I, Section 11, which provides: “Suits may be brought against the Commonwealth in such manner, in such courts and in such cases as the Legislature may by law direct.” See, e.g., Biello v. Pennsylvania Liquor Control Board, 454 Pa. 179, 301 A.2d 849 (1973). The Mayle Court abolished the historical doctrine of sovereign immunity but held that Article I, Section 11, empowered the General Assembly to enact a statute barring suits against the Commonwealth. Mayle.
In response, the Pennsylvania General Assembly enacted the Act of September 28,1978, P.L. 788, 1 Pa. C. S. §2310 which reaffirmed sovereign immunity as a bar to actions against the Commonwealth and its officials and employees “except as the General Assembly shall specifically waive the immunity. ’ ’ 1 Pa. C. S. §2310. The General Assembly then specifically enacted a limited waiver of the immunity in eight specific categories, Act of September 28, 1978, P.L. 788, as amended, 42 Pa. C. S. §§8521-8528 (Sovereign Immunity Act), which provides, in pertinent part:
(a) Liability imposed.—
The General Assembly pursuant to Section 11 of Article I of the Constitution of Pennsylvania, does hereby waive, in the instances set forth in subsection (b) only and only to the extent set forth in this subchapter . . . sovereign immunity as a bar to an action against Commonwealth parties, for damages arising out of a negligent act where the damages would be recoverable under the common law or a statute creating a cause of action if the injury were caused by a person not having available the defense of sovereign immunity. (Emphasis added.)
42 Pa. C. S. §8522(a).
*481The statutory language is clear and unambiguous and must be interpreted according to its common usage:1 the Commonwealth waives the defense of sovereign immunity and is liable for damages if and only if a non-sovereign party would be liable. To the extent, therefore, that the Recreational Use of Land and Water Act, Act of February 2, 1966, P.L. (1965) 1860, as amended, 68 P.S. §§477-1 — 477-8, limits the liability of a private “owner of land”, the Commonwealth’s liability is similarly limited.
In the cases relied upon by the majority, Borgen v. Fort Pitt Museum Associates, Inc., 83 Pa. Commonwealth Ct. 207, 477 A.2d 36 (1984), and Ehehalt v. Nyari O’Dette, Inc., 85 Pa. Commonwealth Ct. 94, 481 A.2d 365 (1984), this Court did not examine the interplay between the Sovereign Immunity Act and the Recreational Use of Land and Water Act. Borgen should not, therefore, control the decision in the case at bar. Nor should Ehehalt, which merely relied on Borgen, be controlling. Additionally, as I stated in Borgen, because of the procedural posture of that case, this Court’s decision on the merits was premature and was no more than an advisory opinion. See 83 Pa. Commonwealth Ct. at 215, 477 A.2d at 40 (Palladino, J., dissenting).
I do not dispute the majority’s conclusion, either in the case at bar or in Borgen, that the Recreational Use of Land and Water Act does not, by its own terms, grant immunity to the Commonwealth. I cannot, however, concur in the majority’s total disregard of the clear language and limitations of the waiver of immunity contained in the Sovereign Immunity Act.
*482I would therefore affirm the order of the Court of Common Pleas of Pike County.
Judge Williams, Jr., did not participate in the decision in this case.

 See Act of December 6, 1972, P.D. 1339, §3, 1 Pa. C. S. §§1903, 1921(b),